 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 1 of 13 PageID 1411




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

PAMELA EMINISOR,

             Plaintiff,

v.                                                            NO. 3:19-cv-974-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      Pamela Eminisor brings this action under 42 U.S.C. § 405(g) to review a final
decision of the Commissioner of Social Security denying her application for benefits.
Doc. 1. A vocational expert testified there had been 87,000 unskilled jobs nationally
someone with Eminisor’s characteristics could have performed in 2008. Eminisor
raises one issue: whether that testimony is reliable.

                                    Background

      Summaries of the law and the administrative record are in the ALJ’s decision,
Tr. 631–45, and the parties’ briefs, Docs. 15, 18, 24, and not fully repeated here.

      This is the third time Eminisor has sued for review of a decision by the
Commissioner. See 3:11-cv-570-J-JRK; 3:13-cv-948-J-MCR; see also Doc. 15 at 1–2
(current brief describing procedural history).

      The decision now under review is a decision by an Administrative Law Judge
(“ALJ”) dated May 9, 2018. Tr. 628–55. The period at issue is August 8, 2003 (the
alleged onset date) to December 31, 2008 (the date last insured). Tr. 133, 151.
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 2 of 13 PageID 1412




                                      Standard

      A court’s review of an ALJ’s decision is limited to whether substantial evidence
supports the factual findings and whether the ALJ applied the correct legal
standards. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.
2002). Substantial evidence means “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct.
1148, 1154 (2019) (quoted authority omitted). The threshold—“more-than-a-mere-
scintilla”—is “not high.” Id. at 1154, 1157.

                                         Law

      To decide whether a claimant is disabled, the Social Security Administration
(“SSA”) uses a five-step sequential process. 20 C.F.R. § 404.1520(a)(4). At step five,
the SSA considers the claimant’s residual functional capacity, age, education, and
work experience to determine whether the claimant “can make an adjustment to
other work.” 20 C.F.R. § 404.1520(a)(4)(v).

      That other work “must exist in significant numbers in the national economy”
considering where the claimant lives or “several regions in the country.” Id.
§§ 404.1560(c)(1); 404.1566(a). “Isolated jobs” in “very limited numbers in relatively
few locations” outside the claimant’s region are not considered work in the national
economy. Id. § 404.1566(b). No threshold for “significance” exists. The Eleventh
Circuit has upheld a finding that 23,800 jobs nationally is significant. Atha v.
Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 935 (11th Cir. 2015).

      The SSA is “responsible for providing evidence that demonstrates that other
work exists in significant numbers in the national economy.” 20 C.F.R.
§ 404.1560(c)(2). To satisfy that responsibility, the SSA “does not tally the number of
job openings at a given time, but rather approximates the number of positions that
exist[.]” Goode v. Comm’r of Soc. Sec., 966 F.3d 1277, 1280 (11th Cir. 2020) (quoted
authority omitted).
                                           2
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 3 of 13 PageID 1413




      To determine that unskilled sedentary, light, and medium jobs exist in the
national economy, the SSA takes “administrative notice of reliable job information
available    from   various   governmental      and   other   publications.”   20       C.F.R.
§ 404.1566(d). “For example,” the SSA “will take notice of” the Dictionary of
Occupational Titles (“DOT”) published by the Department of Labor, County Business
Patterns and Census Reports published by the Bureau of the Census, Occupational
Analyses prepared for the SSA by state employment agencies, and the Occupational
Outlook Handbook published by the Bureau of Labor Statistics. Id. § 404.1566(d)(1)–(5).
To decide a complex issue, the SSA also may use a vocational expert. Id. § 404.1566(e).

      The DOT “remains one of the vocational expert’s primary tools.” Goode, 966
F.3d at 1281. The DOT groups jobs into occupations based on similarities and assigns
each occupation a code. Id. The DOT provides no information about the number of
jobs in the national economy. Id. For that information, a vocational expert must use
another source, like the Occupational Employment Quarterly. Id. That source groups
jobs using the Standard Occupational Classification (“SOC”) system, not DOT codes.
Id. As a result of that grouping method, one SOC group can include many DOT
occupations. 1 Id. Accordingly, after determining the number of jobs in an SOC group,
a vocational expert must “take an additional step to approximate how many of those
are the specific job or jobs that the claimant could perform.” Id. at 1283. “In other
words, the vocational expert must use some method for associating the SOC-based
employment numbers to DOT-based job types.” Id. (internal quotation mark and



      1The  [SOC] system is a federal statistical standard used by federal agencies
      to classify workers into occupational categories for the purpose of collecting,
      calculating, or disseminating data. All workers are classified into one of 867
      detailed occupations according to their occupational definition. To facilitate
      classification, detailed occupations are combined to form 459 broad
      occupations, 98 minor groups, and 23 major groups. Detailed occupations
      in the SOC with similar job duties, and in some cases skills, education,
      and/or training, are grouped together.
Standard Occupational Classification, U.S. BUREAU                OF   LABOR     STATISTICS,
https://www.bls.gov/soc/ (last visited Sept. 30, 2020).

                                            3
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 4 of 13 PageID 1414




quoted authority omitted). A common method is the “occupational density” method,
which “approximates job numbers using a software program known as Job Browser
Pro from SkillTRAN, which interprets available data.” Id. at 1284.

      A vocational expert’s testimony can be substantial evidence to support a
finding even when unaccompanied by supporting data. Biestek, 139 S. Ct. at 1155.
“And even without significant testing, a factfinder may conclude that testimony has
sufficient indicia of reliability to support a conclusion about whether an applicant
could find work.” Id. at 1157. The inquiry is “case-by-case,” considering “all features”
of the vocational expert’s testimony and the rest of the administrative record and
deferring to the ALJ “who has seen the hearing up close.” Id.

      For job numbers, a vocational expert need not satisfy Federal Rule of Evidence
702 and Daubert, testify with precision, or “formulate opinions with more confidence
than imperfect data allows.” Goode, 966 F.3d at 1283–84. Still, to amount to
substantial evidence to support an ALJ’s step-five finding that the jobs the claimant
can perform exist in significant numbers in the national economy, the vocational
expert’s testimony must have a “baseline of reliability.” Id. at 1285.

                              Administrative Record

      The ALJ conducted the latest of four administrative hearings in January 2018.
Tr. 656–727. Eminisor was represented by counsel. Tr. 656. The vocational expert has
worked as a vocational consultant since at least 2002. Tr. 1077. His credentials
include national certifications as a vocational evaluation specialist and a
rehabilitation counselor. Tr. 1077. Eminisor’s counsel had no objection to his
qualifications to testify as a vocational expert. Tr. 659–60.

      Because Eminisor had to show disability by December 31, 2008 (her date last
insured), the ALJ and Eminisor’s counsel agreed the vocational expert had to testify




                                           4
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 5 of 13 PageID 1415




about 2008 jobs and job numbers. 2 The ALJ asked the vocational expert whether jobs
exist that someone with Eminisor’s residual functional capacity, age, education, and
work experience could perform. Tr. 667–68. The vocational expert opined someone
with those characteristics could work as an assembler, with 18,000 jobs nationally in
2008; a ticket seller, with 43,000 jobs nationally in 2008; and a mailroom clerk, with
26,000 jobs nationally in 2008. Tr. 668–69.

      The ALJ and Eminisor’s counsel questioned the vocational expert extensively
about his opinion on the job numbers. See generally Tr. 656–727.

      The vocational expert testified that, like most vocational consultants he knows,
he uses Job Browser Pro to determine the job numbers. Tr. 672–74. The vocational
expert explained Job Browser Pro is “just an electronic” DOT, allowing a user to input
a DOT occupation or DOT code and obtain “all the information contained in the DOT.”
Tr. 673. The vocational expert explained Job Browser Pro incorporates employment
numbers from the Occupational Employment Statistics, updated annually in May by
the Bureau of Labor Statistics, and, for each year beginning in 2009, Job Browser Pro
reports the percentage of the jobs in each Occupational Employment Statistics group


      2Before the hearing, Eminisor’s counsel asked the vocational expert to provide the
materials on which he would rely for the 2008 job numbers. Tr. 1071–72. The vocational
expert responded:
      This letter will provide information requested regarding my reporting of an
      estimate for the number of jobs available in the United States Economy for
      an occupational title.
      I have researched the United States Department of Labor, Bureau of Labor
      Statistics Occupational Employment Statistics (OES) archives for the years
      of 2003 to 2008. Using the Standard Occupational Classification (SOC) code
      corresponding to a specific Dictionary of Occupational Titles (DOT) code;
      the information regarding employment numbers was available in the OES
      Data Table Achieves [sic]. In my opinion as Vocational Rehabilitation
      professional, this is a reasonable and accepted source of providing a
      national employment estimate for a DOT number.
Tr. 1075. The vocational expert later clarified he intended to provide only an “overview”
in the letter and explained details were difficult to explain in the letter. Tr. 669.

                                           5
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 6 of 13 PageID 1416




for each DOT occupation. 3 Tr. 673–74, 676, 680–81, 695–96. He provided an example:
for the DOT occupation table worker, he used the number of jobs for its Occupational
Employment Statistics group (430,450), rounded down (430,000), and multiplied the
rounded-down number by the percentage Job Browser Pro reported (5.1 percent) to
arrive at the opinion there were roughly 21,500 table-worker jobs. Tr. 674–75.

       The vocational expert testified he is unsure exactly how Job Browser Pro
determines the percentages, but he believes a “panel” determines them considering
the most likely industries with the jobs or possibly other information. Tr. 680–81,
684.

       The vocational expert testified that, for his opinion about the 2008 job numbers
for the assembler, ticket-seller, and mailroom-clerk occupations, he used the 2008
Occupational Employment Statistics group numbers but the 2009 Job Browser Pro
percentages because that was the first year Job Browser Pro became “fancy” and
offered the information. Tr. 674, 696, 717–24.

       The vocational expert agreed the Occupational Employment Statistics group
numbers and the Job Browser Pro percentages can vary from year to year. Tr. 724.
The vocational expert explained that because of the annual updates, “few” changes in
the group numbers occur from year to year. Tr. 677. The vocational expert explained
percentages changed for the ticket-seller occupation from 1.168 in 2009 to 1.236 in
2017 and for the mail-room occupation from 21.83 in 2009 to 20.36 in 2017. Tr. 690,
709; see also Tr. 700 (testimony possibly attempting to explain the percentages for




       3The  Occupational Employment Statistics is a program through the United States
Bureau of Labor Statistics that uses a semi-annual survey to “produce employment and
wage estimates for about 800 occupations,” and the United States Bureau of Labor
Statistics “produces occupational employment and wage estimates for approximately 415
industry classifications at the national level.” Occupational Employment Statistics,
Overview, U.S. BUREAU OF LABOR STATISTICS, https://www.bls.gov/oes/oes_emp.htm#
(last visited Sept. 30, 2020).

                                           6
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 7 of 13 PageID 1417




the assembler occupation were the same as the percentages for the ticket-seller
occupation for those years).

      The vocational expert agreed the 2008 and 2009 Job Browser Pro percentages
likely would have been different for the assembler, ticket-seller, and mailroom-clerk
occupations had there been 2008 Job Browser Pro percentages, Tr. 691, but added
the differences in percentages would have resulted in differences of only a few
hundred jobs (“miniscule,” Tr. 722) and emphasized he provides only estimates—
conservative ones—and not exactitudes. Tr. 691, 720–21, 724. He elaborated:

      And I think if I would have said these numbers are a precise
      measurement of 2008, there would be some—you know, I’d have a
      problem defending that, but when I’m talking about being an estimate
      and there being—you know, the difference in percentages being a few
      hundred off and I’ve already reported an estimate of 18,000 for
      assembler of small parts in 2008 when, in actuality, the percentage
      would have been 18,300-and-something. So, you know, I’m already, you
      know, being conservative with what I’ve reported as an estimate.

Tr. 720–21. The vocational expert testified the change in job numbers for the mail-
room job between 2008 and 2017 is about 2000 jobs. Tr. 725, 726.

      In the decision, the ALJ observed the vocational expert testified that an
individual with Eminisor’s residual functional capacity, age, education, work and
experience “would have been able to perform the requirements of the following
representative occupations” in these national numbers: small products assembler,
DOT 706.684-022 (18,000 jobs); ticket seller, DOT 211.467-030 (43,000 jobs); mail
room clerk DOT 209.687-026 (26,000 jobs). Tr. 643. The ALJ rejected Eminisor’s
challenge to the vocational expert’s testimony about those numbers:

      The claimant’s representative objected to these job numbers on the
      ground that the vocational expert’s methodology for determining
      numbers of jobs is not reliable because the software used to determine
      the number of jobs does not go back further than 2009.



                                         7
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 8 of 13 PageID 1418




     The prior vocational expert Mr. Mitchell testified that the numbers cited
     in the software program Skill Tran, used numbers from the
     Occupational Employment Survey (OES). This data is collected on a
     three-year schedule and adjusted annually. The software went back to
     2009. However, he testified that the numbers in 2009 were actually
     collected in 2008.

     The current vocational expert, Mr. Capps testified that the job numbers
     provided were obtained from Job Browser Pro. This software program
     pulled information from the DOT as well [as] employment numbers from
     each occupation from the Department of Labor Bureau of Labor and
     Statistics, which are an estimate from the Occupation of Employment
     Statistics.

     Mr. Capps testified that when determining job numbers for year[s] prior
     to the release of Job Browser Pro, he is able to look at the percentage of
     jobs for a particular group of occupations reported by Job Browser Pro
     in 2009. For example, he stated Job Browser Pro indicates that for 2009,
     the job of a table worker was 5.1% of 430,150. He then multiplies that
     percent by the total number of jobs (rounded off) to come up with the
     number of jobs available for that year. When asked for clarification by
     the claimant’s representative, the vocational expert confirmed that he
     did not rely on the actual numbers cited in Job Browser Pro, but rather
     estimate based on a percentage of the number to account for the
     different year. The percentage is taken from Job Browser Pro and cannot
     be manipulated. The vocational expert also noted that even though the
     percentages may change slightly from year to year, it was a miniscule
     fluctuation. Given the numbers reported by the vocational expert, the
     undersigned finds this would not preclude a finding that there were no
     longer a significant number of jobs.

Tr. 643–44. The ALJ continued,

     The undersigned finds this to be a reasonable explanation. The
     vocational expert was able to provide a detailed explanation of the
     methodology he used to determine the number of jobs. The sources used
     by the vocational expert are industry standard and customarily used in
     the field of vocational placement. They are also customarily used by
     other vocational expert peers. The undersigned also noted that there is
     no standard process that all vocational experts are required to use in
     determining the number of jobs. Additionally, the number of jobs cited
     by the vocational expert are for representative occupations. When
     weighing the vocational expert testimony against the other relevant
     evidence of the record and prior vocational expert testimony, the

                                         8
 Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 9 of 13 PageID 1419




      numbers he provided are generally consistent with the numbers for the
      subsequent year. Additionally, the undersigned notes that counsel is not
      a vocational expert.

Tr. 644. The ALJ rejected Eminisor’s request for a subpoena to the vocational expert
to provide the authority on which he relied:

      Counsel for the claimant requested the undersigned issue a subpoena
      directing the vocational expert to submit copies of the actual
      authority/evidence/information that he relied upon to provide the
      number of jobs available. Counsel also asked whether a labor market
      survey could be used to determine the number of jobs. The vocational
      expert testified that a labor market survey was dependent on a number
      of factors such as how large the sample was and who conducted the
      survey. The undersigned [finds] there is sufficient testimony regarding
      the methodology and the sources used to make a reliable determination
      as to the number of jobs.

Tr. 644. The ALJ added,

      20 C.F.R. 404.1566 provides that vocational experts are allowed to
      identify jobs based on numerous sources and may take administrative
      notice of reliable job information available from the DOT, Occupational
      Outlook Handbook and other reliable publications to determine that jobs
      exist in significant numbers. The undersigned notes that the agency has
      specifically stated this is not intended to be an all-inclusive list.
      However, the undersigned notes that Job Browser Pro is one of three
      acceptable electronic versions of the DOT hosted by the Social Security
      Administration. Additionally, the vocational expert testified that the
      codes used are the DOT numbers, which have not changed since 1972.
      It is well established that vocational experts recognized expertise
      provides the necessary foundation for them to testify at hearing and they
      are not subject to the expert witness standards set forth in the Federal
      Rules of Evidence.

      Case law regarding prior challenges to the numbers of jobs held that the
      vocational expert need only state his or her opinion on the number of
      jobs available in the national economy, noting that vocational experts
      are not required to explain the methodology utilized by their sources or
      the methodology used by the vocational expert in analyzing his or her
      resources.



                                          9
Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 10 of 13 PageID 1420




      The undersigned also overrules to the vocational expert qualifications
      as a vocational expert. The vocational expert has professional knowledge
      and over 20 years of experience in job placement. Accordingly, the
      vocational expert’s job information is found to be reliable.

Tr. 644. The ALJ concluded,

      The claimant has received a due process hearing consistent with the
      applicable law. For the reasons discussed above, the undersigned rejects
      counsel’s objections to the testimony of the vocational expert. The
      undersigned also denies counsel’s request for a subpoena for the
      vocational expert to provide documents used in testifying to job
      numbers. This information is already in the record. Additionally, the
      vocational expert’s resume outlines his professional experience,
      education and work history. His testimony indicated the source of the
      publications, which formed the basis of the job numbers given and the
      factors used to form an expert opinion on the numbers of jobs. A
      subpoena is unnecessary to obtain this information. The vocational
      expert’s credentials were fully review[ed] and as he is a well-qualified
      vocational expert, the objections are overruled.

Tr. 645.

                                      Analysis

      Eminisor argues the vocational expert’s testimony that, in 2008, there were
18,000 assembler jobs, 43,000 ticket-seller jobs, and 26,000 mailroom-clerk jobs is
unreliable, and, therefore, the ALJ’s step-five finding that the jobs she can perform
existed in significant numbers in the national economy is not supported by
substantial evidence. Docs. 15, 24.

      On this record, Eminisor’s argument is unpersuasive. See Biestek, 139 S. Ct. at
1157 (explaining the reliability of a vocational expert’s testimony must be assessed
case-by-case). The date last insured was the last day in 2008. Tr. 151. The vocational
expert provided fair estimates of the numbers of the representative jobs existing in
2008 by determining 2008 Occupational Employment Statistics group numbers for
those jobs and multiplying those numbers by the 2009 Job Browser Pro percentages.
Tr. 674, 681, 696, 717–24. For the percentages, the vocational expert used a source
                                         10
Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 11 of 13 PageID 1421




routinely used by vocational consultants—experts in the field—to determine job
numbers and reasonably inferred from small changes in percentages from year-to-
year after 2009 that the changes in percentages from 2008 to 2009 likewise would
have been small. Tr. 673–74, 691, 720, 724. This baseline of reliability suffices. See
Goode, 966 F.3d at 1284 (explaining a vocational expert need not “formulate opinions
with more confidence than imperfect data allows”).

      This action is unlike other actions requiring remand because of unreliable jobs
testimony by vocational experts; in those actions, unlike in this action, the vocational
experts provided no explanation for providing current job numbers for prior years.
See, e.g., Hensley v. Colvin, 89 F. Supp. 3d 1323, 1330–31 (M.D. Fla. 2015) (vocational
expert provided 2012 job numbers for between 1990 and 1993 and suggested reducing
them by half based on a guess of Florida’s population more than two decades earlier);
Belge v. Astrue, No. 3:09-cv-529-J-JRK, 2010 WL 3824156, at *10 (M.D. Fla. Sept. 27,
2010) (unpublished) (vocational expert provided 2008 job numbers for 1998 and
estimated the 2008 job numbers could be reduced by one third as a “fair estimate” for
1998 without further explanation).

      Eminisor argues reliance on the vocational expert’s expertise is inappropriate
because the vocational expert relied not on his professional knowledge but on an
“outdated secondary source[] he did not entirely understand.” Doc. 15 at 8; see also
Doc. 24 (reply brief focusing on this argument). This argument is unpersuasive. The
vocational expert used his expertise to choose to use Job Browser Pro and to connect
the 2009 Job Browser Pro percentages to the 2008 job numbers. Tr. 674, 696, 717–24.
The vocational expert’s use of Job Browser Pro does not diminish the reliability of his
testimony. Even if he did not know exactly how Job Browser Pro determines the
percentages, Job Browser Pro is used by most vocational consultants he knows,
indicating its reliability as a way to determine job numbers. Tr. 673.

      Eminisor observes that although the ALJ testified Job Browser Pro is
“customarily used,” the software is not administratively noticed. Doc. 15 at 8–9. This

                                          11
Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 12 of 13 PageID 1422




observation does not help Eminisor. The SSA takes administrative notice of reliable
information from government and other sources and provides only examples of
sources of which it will take administrative notice. See 20 C.F.R. § 404.1566(d). As
the ALJ explained, the sources the vocational expert used are industry standard and
customarily used in the field of vocational placement. Tr. 643–44. That Job Browser
Pro, a software program that generates information from other sources, is not one of
the examples is not dispositive; as examples, they are not exhaustive. See id.
§ 404.1566(d)(1)–(4).


      Eminisor complains the ALJ improperly relies on a different vocational
expert’s testimony from an earlier hearing—Mitchell’s testimony—to “quantify” the
current vocational expert’s accuracy even though the Appeals Council earlier had
held the ALJ erred in failing to allow Eminisor’s counsel to cross-examine Mitchell,
referencing that the ALJ stated a “prior vocational expert had testified that Job
Browser Pro’s data had been collected in 2008.” Doc. 15 at 7, 11. Although the ALJ
references Mitchell’s testimony in the background, the ALJ relies on the current
vocational expert’s testimony, which, for the representative jobs, provides similar
information about the year used to obtain the Occupational Employment Statistics
group numbers (2008). See Tr. 643–44, 694–95, 716. To the extent Eminisor refers to
the ALJ’s statement that, “When weighing the vocational expert testimony against
the other relevant evidence of the record and prior vocational expert testimony, the
numbers he provided are generally consistent with the numbers for the subsequent
year,” Tr. 644, the ALJ gave other reasons for crediting the current vocational expert’s
testimony, including by finding his explanation “reasonable,” Tr. 644.

      Eminisor emphasizes that the vocational expert testified he could have used
other methods to estimate the 2008 job numbers, like a labor-market survey or taking
a group of job numbers from years before and after 2008. Doc. 15 at 6–7, 12. But the
vocational expert also explained why performing a labor-market survey is unreliable
as summarized by the ALJ in the decision. Tr. 644. Regardless, whether another
method exists does not mean the method the vocational expert used is unreliable.
                                          12
Case 3:19-cv-00974-PDB Document 25 Filed 09/30/20 Page 13 of 13 PageID 1423




      Remand to reconsider the ALJ’s step-five findings on job numbers is
unwarranted.

                                  Conclusion

      The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Pamela Eminisor and close the file.

      Ordered in Jacksonville, Florida, on September 30, 2020.




c:    Counsel of record




                                       13
